Case: 19-1561
          Case 1:18-cv-12358-LTS
                Document: 26 Page:
                                 Document
                                    1  Date
                                          54 Filed:
                                              Filed 09/03/2019
                                                    09/03/19 Page
                                                                Entry
                                                                  1 of ID:
                                                                        1 6279314




               United States Court of Appeals
                               For the First Circuit
 No. 19-1561
                                       AIRBNB, INC.

                                     Plaintiff - Appellant

                                              v.

                                     CITY OF BOSTON

                                    Defendant - Appellee


                                        MANDATE

                                 Entered: September 3, 2019

        In accordance with the judgment of September 3, 2019, and pursuant to Federal Rule of
 Appellate Procedure 41(a), this constitutes the formal mandate of this Court.


                                            By the Court:

                                            Maria R. Hamilton, Clerk


 cc:
 Jonathan Hugh Blavin
 Adam N. Cederbaum
 Howard M. Cooper
 Adele M. El-Khouri
 Chad Golder
 Christian Kiely
 Nicole Marie O'Connor
 Nicholas C. O'Neill
 Donald B. Verrilli Jr.
